         Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JOSEPH D’AGOSTIN                                     )
                  Plaintiff                          )              CIVIL ACTION NO.:
v.                                                   )              3:20-cv-01657-KAD
FITNESS INTERNATIONAL LLC                            )              February 12, 2021
D/B/A L.A. FITNESS                                   )
                  Defendant                          )
                                                     )

   MEMORANDUM OF LAW IN SUPPORT OF MOTION TO QUASH PLAINTIFF’S
          NOTICE OF DEPOSITION OF CORPORATE DESIGNEE

       Defendant Fitness International, LLC d/b/a L.A. Fitness (“L.A. Fitness”) hereby moves

under Federal Rule of Civil Procedure 26(c) for a protective order to quash Plaintiff’s deposition

subpoena of L.A. Fitness’ corporate representative, attached hereto as Exhibit A. The listed

topics in the Plaintiff’s subpoena and the requested documents requested are disproportionate to

the needs of the case and outside the scope of permissible discovery pursuant to Federal Rule of

Civil Procedure 26(b)(1). Further, this subpoena creates an undue burden and a significant cost to

the Defendant. In addition, in seeking 49 categories of documents, Plaintiff ignores the agreed

upon limit of documents requests set forth in the Rule 26(f) Report, adopted by this Court. As

such, the portion of the subpoena requesting additional documents requests should be struck.

Finally, to the extent the subpoena requests persons most knowledgeable to testify on designated

topics, this notice misquotes the federal standard for 30(b)(6) deponents. The Defendant, under

this rule, is merely required to provide a deponent to testify as to information “known or

reasonably available” to the corporation. The Notice of Deposition therefore, should be quashed.

                                       I. BACKGROUND

       The Plaintiff’s Complaint, initially filed in Connecticut Superior Court at the Judicial

District of Fairfield/Norwalk on August 21, 2020, alleges that he slipped and fell on a wet tile
         Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 2 of 11




floor in the men’s locker room at an L.A. Fitness club location at 761 Main Street, Norwalk,

Connecticut, on or about November 3, 2018. Doc. 1-1. ¶ 3. On September 3, 2020, prior to the

Complaint’s return date of September 29, 2020, the Plaintiff served a notice of deposition of

L.A. Fitness’ corporate designee under Practice Book § 13-27(h). See Notice of Deposition,

attached hereto as Exhibit B. On the same date, in violation of Practice Book §§ 13-6(a) and 13-

9(c), which prohibit the service of interrogatories and requests for production prior to the return

date, the Plaintiff filed notice of service of interrogatories and requests for production on L.A.

Fitness. See D'Agostin v. Fitness International LLC d/b/a L.A. Fitness, No. FST-CV20-6048103-

S, Doc. 101. On October 6, 2020, L.A. Fitness subsequently filed a notice of service of

interrogatories and requests for production on the Plaintiff. Id., Doc. 103.

       On November 3, 2020, L.A. Fitness removed to this Court. Doc. 1. On November 5,

2020, Plaintiff sought consent to proceed with the discovery served prior to removal. See

December 7, 2020 Correspondence, attached hereto as Exhibit C. On December 7, 2020, L.A.

Fitness responded that while interrogatories could not be served prior to the conference of the

parties under Federal Rule of Civil Procedure 26(f), L.A. Fitness would consent to deeming the

previously served requests for production as Early Rule 34 Requests under Federal Rule of Civil

Procedure 26(d)(2). See id.

       On December 17, 2020, the parties conferred under Federal Rule of Civil Procedure 26(f)

and filed a Report of their conference. Doc. 12. On January 15, 2020, L.A. Fitness served

objections to the Plaintiff’s Early Rule 34 Requests. See Objections, attached hereto as Exhibit

D. The same date, Plaintiff replied to L.A. Fitness ’objections with proposals concerning the

Plaintiff’s Early Rule 34 Requests. See January 15, 2021 Correspondence, attached hereto as

Exhibit E.



                                                  2
           Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 3 of 11




         The Plaintiff also served on the same date a revised deposition notice of L.A. Fitness ’

corporate designee under Federal Rule of Procedure 30(b)(6), seeking testimony and the

production of documents on 49 different subjects. Exhibit A. The notice sought extensive

testimony and production of documents relating to L.A. Fitness ’nationwide locations. For

instance, subject 23 of the notice seeks testimony and documents concerning “[a]ll efforts made

by the Defendant to assess the danger in all of their locations for slip and falls, and/or slip and

falls involving substances and/or items on the floor.” Exhibit A, ¶ 23 (emphasis added).

Throughout, the notice seeks information and documents concerning all L.A. Fitness locations

and related to all types of falls, rather than just those falls on wet tile in the men’s locker room,

as occurred in this case. 1 Additionally, the Plaintiff now requests information concerning the five
                             0F




years leading up to the incident, despite the fact that his written discovery requests only sought

information concerning the prior two years–and which the Defendant agreed to produce. 2 See                 1F




January 19, 2021 Correspondence, attached hereto as Exhibit F.

         On January 19, 2021, L.A. Fitness replied to the Plaintiff, agreed to his proposals

concerning the Early Rule 34 Requests, and proposed to confer concerning the scope of the

revised notice of deposition of L.A. Fitness’ corporate designee. Exhibit F. The parties initially

conferred on January 22, 2021, but agreed to reconvene in view of the Plaintiff’s anticipated

service of a further-revised notice of deposition of L.A. Fitness’ corporate designee. See January

22, 2021 Correspondence, attached hereto as Exhibit G; Exhibit A.




1
 Defendant specifically objects to any topic and/or document request that asks for information for all of the
Defendants’ locations. After conducting a meet and confer with Plaintiff’s counsel, this objection applies to: 7, 15,
16, 23, 24, 25, 26, 27, 28, 30, 31, 32, 33, 34, 35, 36, 37, 38, 41, 42, and 44.
2
 After conducting a meet-and-confer with Plaintiff’s counsel, this objection applies to: 2, 24, 25, 26, 27, 28, 29 and
30.

                                                           3
            Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 4 of 11




           On January 25, 2021, the parties reconvened to confer in a good-faith attempt to resolve

their differences concerning the scope of the revised deposition notice. While the parties were

able to resolve some of L.A. Fitness’ objections to the scope of the deposition notice, Despite

discussions, the parties were unable to agree concerning L.A. Fitness’ two principal objections:

first, that Plaintiff’s subpoena be limited to information from the club at issue in this case; and

second, Plaintiff’s request for five-years of information is inconsistent with discovery performed

to date.

                                      II. LEGAL STANDARDS

           Federal Rule of Civil Procedure 30(b)(6) provides that a party may notice the deposition

of a corporate designee, but that the noticing party must “describe with reasonable particularity

the matters on which examination is requested.” F.R.C.P. 30(b)(6). “A Rule 30(b)(6) Notice is

subject to limitations under Rule 26 which requires that the information sought not be unduly

burdensome or duplicative. Courts have found Rule 30(b)(6) notices to be unduly burdensome

which merely request the duplication of other information already obtained through other

discovery methods.” Dongguk Univ. v. Yale Univ., 270 F.R.D. 70, 73-74 (D. Conn. 2010)

(Fitzsimmons, J.) (quotations and citation omitted). “A portion of a party's 30(b)(6) notice may

also be stricken if it is overbroad. The purpose of designating matters for the 30(b)(6) deposition

is to give the opposing party notice of the areas of inquiry that will be pursued so that it can

identify appropriate deponents and ensure they are prepared for the deposition.” Id. (quotations

and citation omitted).

           Rule 26(b)(1) of the Federal Rules of Civil Procedure sets forth the scope and limitations

of permissible discovery:

                  Parties may obtain discovery regarding any nonprivileged matter
                  that is relevant to any party’s claim or defense and proportional to

                                                    4
         Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 5 of 11




               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the
               importance of the discovery in resolving the issues, and whether
               the burden or expense of the proposed discovery outweighs its
               likely benefit. Information within this scope of discovery need not
               be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1). For good cause shown, a district court may issue an order to protect a

party from annoyance, embarrassment, oppression, or undue burden or expense. Fed. R. Civ. P.

26(c)."Because the liberality of pretrial discovery has a significant potential for abuse, courts

may issue protective orders which restrict permissible discovery if it would unduly annoy

or burden the other party." Joseph L. v. Connecticut Dept. of Children and Families, 225 F.R.D.

400, 401 (D. Conn. 2005). Fed. R. Civ. P. 26(c) states in part:

               The court may, for good cause, issue an order to protect a party or
               person from annoyance, embarrassment, oppression, or undue
               burden or expense, including one or more of the following:

               (A) forbidding the disclosure or discovery;
               (B) specifying terms, including time and place or the allocation of
               expenses, for the disclosure or discovery;
               (C) prescribing a discovery method other than the one selected by
               the party seeking discovery;
               (D) forbidding inquiry into certain matters, or limiting the scope of
               disclosure or discovery to certain matters; …

Fed. R. Civ. P. 26(c). Good cause is established when [the moving] party is able to show that a

clearly defined, specific and serious injury will occur in the absence of such an order. Boudreau v.

Smith, 2019 U.S. Dist. LEXIS 75535, *3. As set forth below, the Defendant demonstrates clearly

defined and specific injury that will occur given the present Notice of Deposition. The Defendant

respectfully requests that the Court issue a protective order in this case and quash Plaintiff’s

deposition subpoena for the Person Most Knowledgable at L.A. Fitness.




                                                  5
             Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 6 of 11




                                                III. ARGUMENT

       A. Plaintiff’s Notice Of Deposition Is Wildly Disproportional To The Needs Of This
          Simple Slip And Fall Case.

           Given the gulf between what Plaintiff needs to prove in this routine tort case and the

breadth of his discovery efforts, the notice of deposition issued to L.A. Fitness hould be quashed

because it ignores due consideration of proportionality as required under Rule 26(b)(1). Indeed,

on December 1, 2015, Rule 26(b)(1) was amended to expressly require that discovery must be

proportional to the needs of a case. 3 Rule 26(b)(1) now states in part:

                    Parties may obtain discovery regarding any nonprivileged matter
                    that is relevant to any party's claim or defense and proportional to
                    the needs of the case, considering the importance of the issues at
                    stake in the action, the amount in controversy, the parties'
                    relative access to relevant information, the parties' resources,
                    the importance of the discovery in resolving the issues, and
                    whether the burden or expense of the proposed discovery
                    outweighs its likely benefit. Information within this scope of
                    discovery need not be admissible in evidence to be discoverable.

Fed. R. Civ. P. 26(b)(1) (emphasis added). While proportionality was always an element of the

rule, this amendment represented a fundamental change of emphasis on proportionality based on

the actual needs and nature of the case:

                    What will change—hopefully—is mindset. No longer is it good
                    enough to hope that the information sought might lead to the
                    discovery of admissible evidence. In fact, the old language to that
                    effect is gone. Instead, a party seeking discovery of relevant, non-
                    privileged information must show, before anything else, that the
                    discovery sought is proportional to the needs of the case.

Gilead Scis., Inc. v. Merck & Co, Inc., 2016 WL 146574, at *1 (N.D. Cal. Jan. 13, 2016). Thus,

discovery must be proportional to the actual needs and nature of the case.




3
    See Starline Windows Inc. v. Quanex Bldg. Prod. Corp.,2016 WL 4485568, at *5 (S.D. Cal. Aug. 19, 2016).

                                                          6
           Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 7 of 11




         Here, the sheer volume of Plaintiff’s proposed discovery is plainly and vastly

disproportionate to the matters at hand. Again, this is a straightforward slip-and-fall in the men’s

locker room at L.A. Fitness in Norwalk, Connecticut. Despite the simple fact pattern, as

discussed above, Plaintiff has served L.A. Fitness with 49 potential areas of inquiry and

itemizes 49 different subjects and materials to request responsive documents that seek

information about all L.A. Fitness locations, which amounts to 736 locations both

nationwide and in Canada, as well as information about all types of falls at L.A. Fitness’s

locations. Plaintiff’s conduct is, as other courts have noted, more than merely an impermissible

fishing expedition. Rather, this is an unacceptable effort to “drain the pond and collect the fish

from the bottom.” See Amcast Indus. Corp. v. Detrex Corp., 138 F.R.D. 115, 121 (N.D. Ind.

1991). As such, the Defendant requests that the deposition notice be quashed. 4

    B. The Proposed Scope Of The Deposition In Looking For Similar Incidents In 736 Lo-
       cations Is Costly And Burdensome, In Addition To Not Being Proportional To The
       Needs Of The Case.

         To respond to Plaintiff’s requests for similar incidents at other clubs, and to search each

of these 736 clubs would require the Defendant to run a search on a club-by-club basis, which

would be overwhelmingly burdensome and costly. Exhibit H. Indeed, as affirmed by L.A.

Fitness, each of the Defendant’s 736 clubs were constructed at different time, with different

plans, and different materials, which means that other facilities may not even be comparable to

the one at issue. Id. The Defendant estimates that the initial search of each club could cost

$10,000 to $15,000, plus an estimated $1,000 per club during a second, more in-depth review of


4
  Further, the only way to adequately respond to Plaintiff’s deposition notice would be with the testimony of a high-
ranking corporate officer who could speak to the general workings of the 736 locations—this person would lack
first-hand knowledge of Plaintiff’s incident and would have no involvement in the specific day-to-day operations
giving rise to Plaintiff’s suit. See Affidavit of Robert A. Wilson, attached hereto as Exhibit H. The further Plaintiff
seeks to broaden his scope, the less a deponent will be able to discuss the actual facts of the case.


                                                           7
          Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 8 of 11




the materials initially found. Id. All of these requests are not directed to the key factors in this

case, the slip and fall accident at 761 Main Street, Norwalk, Connecticut, on or about November

3, 2018. 5

        Any analysis of proportionality necessarily includes a consideration of the amount in con-

troversy, the relevance of the information sought, the burden imposed upon the responding party

and the scope of the requests. See Utd. Therapeutics Corp. v. Watson Labs, Inc., 200 F. Supp. 3d

272, 280 (D. Mass. 2016). The amount in controversy in this case does not warrant such extensive,

out-of-bounds discovery. While Plaintiff has not yet made a demand, prior pleadings indicate that

Plaintiff has incurred $230,385.03 in medical bills today, primarily related to a hip replacement

surgery. The information sought is not relevant to the underlying tort claim. The extensive list of

topics and documents sought in this subpoena creates a significant burden, and cost, because it

requires the deponent to search for a substantial number of documents and to prepare extensively

on all of those topics, requiring significant preparation for a stranger to the case.

        The scope of the requests, as discussed, is irrelevant, unlimited and onerous. Good cause

is demonstrated. Given all of these factors, the deposition and subpoena should be quashed in this

simple slip and fall case.




5
  One example of how this slippery slope leads to a non-proportional and costly endeavor is demonstrated here: If
hypothetically, the initial search of all 735 clubs in a five year period prior to the accident revealed 50 possible
incidents that could be similar, essentially 50 case studies or mini-trials are created because each of these
hypothetical episodes must be examined for similar or dissimilar factors, including how the accident happened, what
type of floor was present, whether there were any irregularities in the floor like improper draining or other human
factors such as someone dropping shampoo or soap in an area prior to a slip. In turn, each case study may require
witness interviews. Plans and layouts would have to be examined to obtain further information on types of floors
and age of construction. An endless, and costly, slippery slope leading nowhere.


                                                         8
         Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 9 of 11




    C. Plaintiff’s Inclusion Of 49 Document Requests In Its Notice Of Deposition Violates
       His Agreement To Limit Document Requests To 25 In Number.

        Further, Plaintiff’s attempt to compel L.A. Fitness to produce documents responsive to 49

wide-ranging categories is nothing more than a transparent attempt to circumvent existing

discovery limitations that foreclose Plaintiff from serving document responses directly to L.A.

Fitness. Specifically, in the parties’ Rule 26(f) Report, the parties agreed to cap documents

requests at 25. See Doc. No. 11 (“To the extent that the parties require interrogatories or

production requests exceeding 25 in number, they will seek leave of court.”). Here, Plaintiff did

not follow proper discovery rules. Plaintiff’s 49 document requests in the deposition subpoena

clearly outnumber the agreed-upon limit. Additionally, Plaintiff’s prior written requests initially

asked for two years of information, which the Defendant agreed to produce. However, Plaintiff

now requests the same information, but seeks five years leading up to the incident. Plaintiff had

the opportunity to tailor his initial requests appropriately, and chose not to do so. Therefore,

Plaintiff’s subpoena should be quashed as duplicative and an attempt to circumvent existing

discovery limitations. See Dongguk, supra at 74.

    D. The Notice Of Deposition Improperly Requests The Person “Most Knowledgeable”
       To Appear, Contravening The Standard Set Forth In The Federal Rule For Corpo-
       rate Depositions.

        The subject Notice of Deposition requires Person Most Knowledgable at L.A. Fitness to

appear and testify at to Plaintiff’s categories.   This is not and never has been the law. See Estate

of Rosado-Rosario v. Falken Tire Corp., 319 F.R.D. 71, 74 (D.P.R. 2016) (“The selected individ-

ual need not be the ‘most knowledgeable individual’ regarding a designated subject.”), citing Ro-

driguez v. Pataki, 293 F. Supp. 2d 305, 311 (S.D.N.Y. 2003) (Maas, J.). Rather, the rule requires

a deponent to testify as to information “known or reasonably available” to the corporation. See

Fed. R. Civ. P. 30(b)(6); see also Eid v. Koninklijke Luchtvaart Maatschappij N.V., 310 F.R.D.

                                                   9
           Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 10 of 11




226, 229 (S.D.N.Y. 2015) (Maas, J.) ("[I]t is settled law that a party need not produce the organi-

zational representative with the greatest knowledge about a subject; instead, it need only produce

a person with knowledge whose testimony will be binding on the party." )

           The Defendant requests an Order that any Notice of Deposition issued by Plaintiff for a

30(b)(6) deposition reference the correct standard by which a company representative is held to

testify.

                                          CONCLUSION

           WHEREFORE, Defendant Fitness International, LLC d/b/a L.A. Fitness respectfully

requests that this court quash Plaintiff’s notice of deposition for L.A. Fitness’ corporate designee.




                                                 10
        Case 3:20-cv-01657-KAD Document 17 Filed 02/12/21 Page 11 of 11




                                           Respectfully submitted,
                                           Defendant,
                                           FITNESS INTERNATIONAL, LLC
                                           D/B/A L.A. FITNESS
                                           By its attorneys


                                            Benjamin H. Levites, ct30481
                                            Kevin J. O’Leary, ct30271
                                            Coughlin Betke LLP
                                            175 Federal Street
                                            Boston, MA 02110
                                            koleary@coughlinbetke.com
                                            blevites@coughlinbetke.com

                               CERTIFICATE OF SERVICE

       I, Benjamin Levites, certify that a copy of this document was or will immediately be
mailed or delivered electronically on February 12, 2021 to all attorneys and self-
represented parties of record:

Frank J. McCoy, Jr., Esq.
McCoy & McCoy, LLC
20 Church Street, 17th Flr.
Hartford, CT 06103
efile@mccoymccoy.com
frank@mccoymccoy.com




                                                   ___________________________________
                                                   Benjamin H. Levites (ct30271)
